DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2022.
Applicant’s election without traverse of claims 5-16 in the reply filed on 11/9/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maennle et al. herein referred to as “Maennle” (USPPN 2014/0041688, cited in IDS filed 8/5/2021).
As to claims 5-6, Maennle discloses a dishwasher having a washing chamber 70 which accommodates a rack 12 (Figure 1).  The dishwasher utilizes a machine control system 50 comprising a microprocessor (CPU) 52, data memory 54, and temperature sensor 44 (Figures 2-3 and Paragraph [0035]). The temperature sensor is connected to the controller and the controller stores a table containing values of the NSF-3 standard test method; a user may place at least one item to be cleaned in the cleaning chamber, the device measures a temperature of the cleaning chamber during a cleaning process using the temperature sensor, calculates heat equivalent values from the measured temperature and a cleaning time, compares the calculated heat equivalent values with the values of the NSF-3 standard stored in the table, and controls and terminates a cleaning process based on the comparison (claim 15, see also stored reference table at top-right column on page 4). The temperature sensing device of Maennle reads on the claimed water temperatures. 
As to claims 7-8, Maennle discloses measuring incoming water temperature filling the device: If the values determined by means of the temperature sensor 44 for the heat equivalents which prevail within the washing chamber 70 of the single-chamber dishwasher 10 are too low, either the temperature of the washing liquor which is present in the washing-liquor tank 16 can be increased by means of the control system 50, or the temperature of the fresh water 30, which is supplied to the washing chamber 70 by means of the washing systems 40, can be increased by means of the control system 50. To this end, the corresponding power controllers 60 and 68, which are assigned to the circulation pump 20 and, respectively, the fresh-water pump 64, are actuated by means of the control system 50 (Paragraph [0040]).  As discussed above, Maennle discloses using wash water temperature as one of its sensed parameters, and thus the duration of the wash cycle is adjusted based on water flow changes required to achieve the desired temperature.
As to claims 11-12, in Maennle the completion of a wash cycle results in the water being drained from the interior of the cleaning chamber and also the drain/sump; a new wash cycle will initiate a new fill cycle, with use of the temperature sensor as indicated above. The claimed “de-liming cycle” is achievable by nearly any wash water cycle because water is capable of removing lime to a degree. 
As to claims 13-14, in Maennle there is use of a communication module 180 for storing data, which is communicable to at least one interface 184 (see Paragraphs [0054] for recording data and [0056] for list of variety of interface configurations). Based on Maennle’s in-depth disclosure of its use of temperature sensors, data storage devices, comparison tools, and user interfaces, Maennle is fully capable of generating notification of temperature corrections employed to achieve a hygienic cleaning cycle. 
As to claims 15-16, as discussed above, Maennle discloses the claimed storage device and processor, and is capable of adjusting the water temperature during execution of the cleaning process. At Paragraph [0022] Maennle discloses an example at which the execution of the cleaning process is altered based on temperature data: A further advantage of the solution proposed according to the invention can be seen in that the dishwasher actively monitors the hygiene, that is to say the degree of disinfection of the items to be cleaned, and can automatically correct irregularities in the washing operation, for example the introduction of a larger amount of cold water, using suitable measures. A suitable measure which can be taken when a larger amount of cold water is introduced into the washing chamber is, for example, extending the run time of the post-washing step until signaling of the program end is indicated either optically or acoustically or else by unlocking the appliance door. Subsequent cleaning processes, such as a rinse cycle, would then be evaluated similarly using temperature data in Maennle. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maennle as applied to claims above, and further in view of Mehus et al. herein referred to as “Mehus” (USPPN 2011/0320133).
As to claims 9-10, Maennle is silent regarding monitoring detergent concentration and/or adjusting the detergent concentration. Maennle discusses monitoring temperature data and adjusting the water temperature to achieve the optimal temperature for cleaning. Similarly, monitoring and adjusting other cleaning processes, namely the detergent concentration, would have been an obvious selection in the art due to the detergent concentration also affecting the efficiency of cleaning, like that of temperature adjustment. In the art, Mehus discloses known use of a controller 24, concentrate 34, memory 30, and corresponding temperature probe 26 and conductivity probe 28. The apparatus of Mehus monitors and adjusts the detergent concentration to achieve the ideal cleaning, by using the perfect amount of detergent to clean. See Mehus at Figure 7 for flow chart outlining how it monitors detergent concentration and adjusts the detergent concentration based on this data. Using an optimal amount of detergent is important to not only achieve appropriate cleaning, but also to limit excess use and waste. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711